Title: Lambert Wickes to the American Commissioners, 4 January 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
Nantz January 4th, 1777.
I this day received yours 26th. Decemr. and shall pay due Attention to the Contents thereof.I shall emeadiately proceed for port L’Oriont and Execute that Bussiness and make my report Accordingly, as soon as possible. I shall take particular Care to Send my letters as you Direct and all my Letters will be directed to the Honourable Doctor Franklin, untill I get your firm Approbation, for directing as you shall think proper. If you think it absolutely Necessary for me to Come to Parris, Shall come up emeadiately after I Come from L’Oriont. From Gentlemen Your most Obliged humble Servant
Lambt. Wickes
